DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2015/0372083 in view of Popp US 2003/0087167.
Re claim 1, Tang teaches a method of forming an integrated circuit device comprising a vertical field- effect transistor (VEET) (fig8 and 9A), the method comprising: 

forming a vertical channel region (440, fig8, [23]) comprising a portion of the substrate by sequentially etching the underlying mask layer (420, fig4, [20]) and the substrate (450, 440, 430, fig4, [22, 23]),
wherein etching the underlying mask layer (420, fig4, [20]) is performed using etching mask structure (fig4).
Tang is silent regarding formation of the etching mask.
Popp teaches sequentially forming an underlying mask layer (4, fig1A, [27]) and a preliminary first mask layer (5, fig1A, [27]) on the substrate (1-3, fig1A, [27]); 
forming a first mask structure (5, fig1C, [29]) on the underlying mask layer (4, fig1A, [27]) by removing a portion of the preliminary first mask layer; 
after forming the first mask structure, forming a preliminary second mask layer (7, fig1D, [30]) on the underlying mask layer, wherein the preliminary second mask layer encloses the first mask structure in a plan view (photoresist cover the top surface before development, [30]); 
forming a second mask structure (developed 7, fig1D, [30]) on the underlying mask layer (4, fig1C, [27]) by removing a portion of the preliminary second mask layer, wherein the second mask structure is connected to the first mask structure (fig1D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang and Popp to use the mask with two orthogonal portions to prevent corner rounding for sections with right angle (Popp, [4]). 
Re claim 2, Tang modified above teaches the method of Claim 1, wherein the first mask structure comprises a plurality of first mask structures (Popp, 5, fig1C, [29]) that each have a linear shape extending in a first direction (Popp, y, fig1C), the second mask structure comprises a plurality of second mask structures (Popp, 7, fig1D, [30]) that each have a linear shape extending in a second 
Re claim 3, Tang modified above teaches the method of Claim 2, wherein the plurality of first mask structures comprise an inorganic material (Popp, 5 as oxide, fig1A, [27]), and the plurality of second mask structures comprise an organic material (Popp, 7 as PR, fig1D, [30]).
Re claim 4, Tang modified above teaches the method of Claim 3, wherein the underlying mask layer comprises a first inorganic material (Popp, 4 as oxynitride, fig1A, [27]), and the plurality of first mask structures comprise a second inorganic material (Popp, 5 as oxide, fig1A, [27]) that is different from the first inorganic material.
Re claim 5, Tang modified above teaches the method of Claim 1, wherein forming the first mask structure comprises: forming a first patterned photoresist layer (Popp, 6, fig1B, [28]) on the preliminary first mask layer; and etching the preliminary first mask layer using the first patterned photoresist layer as an etch mask until the underlying mask layer is exposed (Popp, fig1B).
Re claim 7, Tang modified above teaches the method of Claim 1, wherein the vertical channel region comprises a rectangular spiral shaped upper surface and protrudes from the substrate in a vertical direction (Tang, fig8 and 9A), and wherein the method further comprises: forming a gate electrode (Tang, 630, fig8, [29]) on a side surface of the vertical channel region; and forming a top source/drain region (Tang, 450, fig8, [22]) on the vertical channel region, wherein the gate electrode (Tang, 630, fig8, [29]) is between the substrate (Tang, 430, fig8, [22]) and the top source/drain region (Tang, 450, fig8, [22]) and is spaced apart from the top source/drain region in the vertical direction (Tang, fig8).
Re claim 8, Tang modified above teaches the method of Claim 7, wherein the gate electrode encloses the vertical channel region in a plan view (Tang, fig8).
Re claim 9, Tang modified above teaches the method of Claim 7, further comprising forming a bottom source/drain region (Tang, 430, fig8, [22]) in the substrate, wherein the bottom source/drain region, the gate electrode, and the top source/drain region are sequentially stacked on the substrate in the vertical direction (Tang, fig8).
Re claim 10, Tang teaches a method of forming an integrated circuit device (fig8 and 9A), the method comprising: 
providing a base structure (320, 310, 220, 210, fig3, [16, 18]); 
forming a mask structure (420, fig4, [20]) on the base structure, and 
etching the base structure using the mask structure as an etch mask (fig4).
Tang is silent regarding formation of the etching mask.
Popp teaches wherein forming the mask structure comprises forming two first mask structures (5, fig1C, [29]) that each extend in a first direction (y, fig1C) and then forming a second mask structure (7, fig1D, [30]) that extends in a second direction (x, fig1D) traversing the first direction and connects the two first mask structures, and the two first mask structures and the second mask structure comprise different materials (5 as oxide and 7 as PR, [27, 30]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang and Popp to use the mask with two orthogonal portions to prevent corner rounding for sections with right angle (Popp, [4]). 
Re claim 11, Tang modified above teaches the method of Claim 10, wherein forming the second mask structure comprises: forming a preliminary second mask layer (Popp, photoresist 7 cover the top surface before development, [30]) on the base structure, the preliminary second mask layer enclosing 
Re claim 13, Tang modified above teaches the method of Claim 11, wherein the two first mask structures comprise an inorganic material (Popp, 5 as oxide, fig1A, [27]), and the preliminary second mask layer comprises an organic material (Popp, 7 as PR, fig1D, [30]).
Re claim 15, Tang modified above teaches the method of Claim 10, wherein the base structure comprises a base layer (Tang, 320, 310, 220, 210, fig3, [16, 18]) and an underlying mask layer (Tang, 420, fig4, [20]), and the underlying mask layer (Tang 420 replaced by Popp 4) extends between the mask structure (Popp, 5 and 7, fig1D) and the base layer (Popp, 1-3, fig1D) after forming the mask structure, and wherein etching the base structure comprises etching the underlying mask layer using the mask structure as an etch mask and then etching the base layer (etch 450-430 with 420 formed by the method of Popp with mask 5 and 7).
Re claim 16, Tang modified above teaches the method of Claim 10, wherein the two first mask structures comprise two of a plurality of first mask structures (Popp, 5, fig1D) that each have a linear shape extending in the first direction (Popp, y, fig1D), the second mask structure comprises a plurality of second mask structures (Popp, 7, fig1D) that each have a linear shape extending in the second direction (Popp, x, 1D), and the plurality of first mask structures are connected alternately with the plurality of second mask structures, and the mask structure comprises a rectangular shaped upper surface (use the two orthogonal mask to form a mask with shape of Tang fig9A).
Re claim 17, Tang modified above teaches the method of Claim 16, wherein the first direction is perpendicular to the second direction (Popp, fig1D; Tang fig9A).
Re claim 18, Tang teaches a method of forming an integrated circuit device comprising a vertical field- effect transistor (VFET) (fig8 and 9A), the method comprising: 

Tang is silent regarding the plurality of first portions comprise a first material, and the plurality of second portions comprise a second material that is different from the first material.
Popp teaches first portions comprise a first material (5 as oxide, fig1A, [27]), and the plurality of second portions comprise a second material (7 as PR, fig1D, [30]) that is different from the first material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang and Popp to use the mask with two orthogonal portions to prevent corner rounding for sections with right angle (Popp, [4]). 
Re claim 19, Tang modified above teaches the method of Claim 18, wherein the plurality of first portions each comprise an inorganic material layer (Popp, 5 as oxide, fig1A, [27]), and the plurality of second portions each comprise an organic material layer (Popp, 7 as PR, fig1D, [30]).
Re claim 20, Tang modified above teaches the method of Claim 18, wherein the mask structure is formed by forming the plurality of first portions and then forming the plurality of second portions (Popp, fig1A-1D).

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2015/0372083 in view of Popp US 2003/0087167 and Yang et al. US 2014/0131832.
Re claim 6, Tang modified above is silent regarding the method of Claim 5, wherein forming the second mask structure comprises: forming a second patterned photoresist layer on the first mask structure and the preliminary second mask layer; and etching the preliminary second mask layer using the second patterned photoresist layer as an etch mask until the underlying mask layer is exposed.
Yang teaches a tri layer photoresist (208, fig11, [44]) with a second patterned photoresist layer (208c as PR, fig11, [44]) and etching the preliminary second mask layer (208a and 208b, fig12B, [45]) using the second patterned photoresist layer as an etch mask (208c, fig12b) until the underlying mask layer is exposed to achieve high aspect ratio with lower line edge roughness (Yang, [44]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang in view of Popp and Yang to replace the PR layer of Popp with a tri-layered structure to achieve high aspect ratio with lower line edge roughness (Yang, [44]) and prevent pattern distortion (Yang, [6]).
Re claim 14, Tang modified above is silent regarding the method of Claim 13, wherein the preliminary second mask layer comprises an amorphous carbon layer.
Yang teaches a tri layer photoresist (208, fig11, [44]) with amorphous carbon layer used to achieve high aspect ratio with lower line edge roughness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang in view of Popp and Yang to replace the PR layer of Popp with a tri-layered structure comprising amorphous carbon layer to achieve high aspect ratio with lower line edge roughness (Yang, [44]) and prevent pattern distortion (Yang, [6]).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2015/0372083 in view of Popp US 2003/0087167 and DO et al. US 2017/0148687.
Re claim 12, Tang modified above teaches the method of Claim 11, wherein the preliminary second mask layer comprises a lower surface facing the base structure (Popp, bottom surface of 7 facing 4, fig1D), the two first mask structures each comprise a lower surface (Popp, bottom surface of 5, fig1D) facing the base structure.
Tang modified above does not explicitly show an upper surface of the preliminary second mask layer is coplanar with upper surfaces of the two first mask structures.
DO teaches an upper surface of the preliminary second mask layer (top surface of MA2, fig4A and 4C) is coplanar with upper surfaces of the two first mask structures (top surface of MA1, fig4A and 4C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang in view of Popp and DO to adjust the thickness of the second mask layer to be coplanar with the first mask to prevent corner rounding (DO, [35]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/XIAOMING LIU/Examiner, Art Unit 2812